DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 1 recites the limitations “the nominal properties” in line 16. There is insufficient antecedent basis for this limitation in the claim.
In addition, claims 2-15 are also rejected because they further limit and depend on claim 1.

2. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation depends on any other claim because it states “The method of claim 14, wherein …” (line 1). Furthermore, the examiner interprets that that claim 14 depends on claim 13 because claim 14 has elements with antecedent basis on claim 13.

3. 	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
about one inch” and “about two hundred inches” are indefinite because the specification, claims and drawings lack some standard or reference for determining the degree of approximation of the word “about” with respect to the upper and lower limits of said range; 
3.2)	claim 16 further recites the limitations “the nominal properties” in line 12. There is insufficient antecedent basis for this limitation in the claim.
In addition, claims 17-20 are also rejected because they further limit and depend on claim 16.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-7, 15 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Khalaj Amineh et al (Pub. No.: US 2017 /0191361 hereinafter mentioned as “Khalaj”, which was submitted via IDS).

As per claim 1, Khalaj in the embodiment of Figs. 1-2 discloses:
A method for estimating a pipe property for a plurality of nested pipes (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
disposing an electromagnetic logging tool (Fig. 1 and/or 2, see tool 114. Also see [0019]) in a wellbore (Fig. 1, see wellbore 104. Also see [0018]), wherein the electromagnetic logging tool comprises: 
a transmitter, wherein the transmitter is a first coil (Fig. 2, see transmitting coil 204. Also see [0026]); and 
a receiver (Fig. 2, see receiver sensor 206. Also see [0026]), wherein the receiver is a second coil (Fig. 1, see electromagnetic sensors 118 that has electromagnetic or more coil antennas in the form of receiver(s) such as sensor 206 and transmitter such as transmitting coil 204. Also see [0022]);
transmitting an electromagnetic field from the transmitter (Fig. 2, see transmitting coil 204. Also see [0026]) into a pipe string (Fig. 1 and/or 2, see pipe strings 108. Also see [0017] and/or [0023]); 
energizing the pipe string with the electromagnetic field to produce an eddy current in the pipe string (see [0003] and/or [0019]);
determining the pipe property from the plurality of measurements (Fig. 2, see graph reflecting the pipe-property relative to the thickness of any or all the pipe strings 108 1-M. Also see [0028]), wherein the pipe property identifies a feature in the wellbore (Fig. 2, see graph reflecting an identified feature relative to the defect 202 such as corrosion or damage. Also see [0028] and/or [0025]);
forming a pre-computed table of responses for the at least one channel comprising a plurality of points that sample the pipe property (Fig. 2, see graph reflecting a table of response-signals 210 comprising a plurality of points that sample the pipe-property/thickness of the pipe strings 108 1-M of Khalaj. Also see [0028]-[0029]).
Figs. 1-2 does not explicitly disclose: 
measuring the eddy current in the pipe string with the receiver on at least one channel to obtain a plurality of measurement;
performing a model-based inversion to estimate the pipe property using the plurality of measurements, the nominal properties of the pipes, and a fast forward model based on the pre-computed table of responses.
However, Khalaj in the embodiment of Fig. 7 further discloses: 
measuring the eddy current in the pipe string with the receiver on at least one channel to obtain a plurality of measurement (see [0048]);
determining the pipe property from the plurality of measurements, wherein the pipe property identifies a feature in the wellbore (Fig. 7, see estimated pipe feature 704 and its corrosion. Also see [0050]);
performing a model-based inversion (Fig. 7, see inversion method 700. Also see [0046]) to estimate the pipe property using the plurality of measurements (Fig. 7, see measured responses 702. Also see [0046]), the nominal properties of the pipes (see [0047]. The permeability and/or conductivity of the pipes), and a fast forward model (Fig. 7, see forward model 706. Also see [0046]) based on the pre-computed table of responses (see [0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “measuring the eddy current in the pipe string with the receiver on at least one channel to obtain a plurality of measurement; performing a model-based inversion to estimate the pipe property using the plurality of measurements, the nominal properties of the pipes, and a fast forward model based on the pre-computed table of responses” disclosed by Fig. 7 into Figs. 1-2 of Khalaj, with the motivation and expected benefit related to improving the system and pipe string data analysis by providing visualizations techniques disclosed herein can be used to display the results when using a pipe inspection tool (Khalaj, Paragraph [0052]).
Furthermore, Khalaj states that “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure” (Khalaj, Paragraph [0064]).

As per claim 2, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
wherein the plurality of measurements are multi-frequency and multi-spacing and the electromagnetic logging tool is a frequency-domain tool (see [0019] and/or [0003]).

As per claim 3, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
wherein the electromagnetic logging tool is a time-domain tool (see [0019] and/or [0003]) further comprising a plurality of receivers with a plurality of sizes (Fig. 1, see electromagnetic sensors 118 that has electromagnetic or more coil antennas in the form of receiver(s) such as sensor 206 and transmitter such as transmitting coil 204. Also see [0022]).

As per claim 4, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
measuring the electromagnetic field with the transmitter, wherein the transmitter acts as the receiver for the measuring the electromagnetic field (Fig. 1, see electromagnetic sensors 118 that has electromagnetic or more coil antennas in the form of transceiver. Also see [0022]).

As per claim 5, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
wherein the pipe property includes a thickness (Fig. 2, see graph reflecting the pipe-property relative to the thickness of any or all the pipe strings 108 1-M. Also see [0028]), a percentage metal loss or gain, a magnetic permeability, an electrical conductivity, a total thickness, an eccentricity, an inner diameter, an outer diameter, or an ovality of each pipe (see [0031], [0047] and/or [0061]).

As per claim 6, Khalaj discloses the method of claim 1 as described above.

wherein determining the pipe property (Fig. 2, Fig. 2, see graph reflecting the pipe-property relative to the thickness of any or all the pipe strings 108 1-M. Also see [0028]) is found from a well plan (Fig. 2, see schematic diagram of a portion of the well. Also see [0007]).

As per claim 7, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
determining the pipe property (Fig. 2, see graph reflecting the pipe-property relative to the thickness of any or all the pipe strings 108 1-M. Also see [0028]) is estimated in a pre-inversion step and wherein the pre-inversion step is a permeability estimation step or a conductivity estimation step (Fig. 7, see initial pipe parameters 708 step that includes permeability and/or conductivity parameters of the pipe. Also see [0046]).

As per claim 15, Khalaj discloses the method of claim 1 as described above.
Khalaj, with the obvious motivation set forth above in claim-1, further discloses:
performing a well operation (see [0015]. The claimed “well operation” is the remedial action operation to be taken by the well operator of Khalaj to resolve various defects associated with the wellbore pipes) in response to the feature identified in a wellbore (Fig. 2, see graph reflecting an identified feature relative to the defect 202 such as corrosion or damage. Also see [0028] and/or [0025]) at least partially by the pre-computed table of responses (Fig. 2, see graph reflecting a table of response-signals 210 comprising a plurality of points that sample the pipe-property/thickness of the pipe strings 108 1-M of Khalaj. Also see [0028]-[0029]).

As per claim 16, Khalaj in the embodiment of Figs. 1-2 discloses:
A system for estimating a pipe property for a plurality of nested pipes (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
an electromagnetic logging tool (Fig. 1 and/or 2, see tool 114. Also see [0019]), wherein the electromagnetic logging tool comprises:
a transmitter, wherein the transmitter is a first coil  and is operable to transmit an electromagnetic field (Fig. 2, see transmitting coil 204. Also see [0026]); 
a receiver (Fig. 2, see receiver sensor 206. Also see [0026]), wherein the receiver is a second coil and is operable to measure the electromagnetic field (Fig. 1, see electromagnetic sensors 118 that has electromagnetic or more coil antennas in the form of receiver(s) such as sensor 206 and transmitter such as transmitting coil 204. Also see [0022]) and wherein the transmitter and receiver are separated by about one inch to about two hundred inches (Fig. 2, the claim separation is indefinite, therefore, see distance between transmitting coil 204 and receiver sensor 206. Also see [0026]. Furthermore, the distance separating the transmitter(s) from the receiver(s) has no patentable weight unless it produces a novel function and/or a novel result); and 
an information handling system (Fig. 1, see computing devices 122. Also see [0027]) configured to form a pre-computed table of responses for the at least one channel comprising a plurality of points that sample each one of pipe properties (Fig. 2, see graph reflecting a table of response-signals 210 comprising a plurality of points that sample the pipe-property/thickness of the pipe strings 108 1-M of Khalaj. Also see [0028]-[0029]) for a plurality of pipes (Fig. 1 and/or 2, see pipe strings 108. Also see [0017] and/or [0023]). 
Figs. 1-2 does not explicitly disclose that said information handling system perform
a model-based inversion to estimate a set of pipe properties, the nominal properties of the pipes, and a fast forward model based on the pre-computed table of responses.
However, Khalaj in the embodiment of Fig. 7 further discloses: 
perform a model-based inversion (Fig. 7, see inversion method 700. Also see [0046]) to estimate a set of pipe properties (Fig. 7, see measured responses 702. Also see [0046]), the nominal properties of the pipes (see [0047]. The permeability and/or conductivity of the pipes), and a fast forward model (Fig. 7, see forward model 706. Also see [0046]) based on the pre-computed table of responses (see [0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to performing “a model-based inversion to estimate a set of pipe properties, the nominal properties of the pipes, and a fast forward model based on the pre-computed table of responses” disclosed by Fig. 7 into Figs. 1-2 of Khalaj, with the motivation and expected benefit related to improving the system and pipe string data analysis by providing visualizations techniques disclosed herein can be used to display the results when using a pipe inspection tool (Khalaj, Paragraph [0052]).
Furthermore, Khalaj states that “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure” (Khalaj, Paragraph [0064]).

Allowable Subject Matter
6.	Claims 8-14 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and also if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner's statement of reasons why the claim(s) would be allowable: 
	
8. 	Regarding claim 8,
wherein the fast forward model is computed using an interpolation and a linear combination of the plurality of measurements in the pre-computed table and higher-order non-mixed derivatives. 

9. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the performing a model-based inversion further comprises inverting the pipe property in at least one inversion zone, wherein number of pipes, their individual weights, and their individual inner diameters are invariant in the inversion zone. 

10.	Claims 10-12 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they further limit and depend on claim 9. However, claim 7 needs further to overcome as well its own rejection under 112 above.

11. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the pre-computed table of responses is computed for a first subset of channels, and a full forward model is evoked within the model-based inversion for a second subset of channels. 

12.	Claims 14 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above and if it further limits and depends on any of its previous claims 1-13.

Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the information handling system is further configured to estimate a pre-inversion step to determine an initial pipe property and wherein the pre-inversion step is a permeability estimation step or a conductivity estimation step. 

14. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the fast forward model is computed using an interpolation and a linear combination of the measurements in the pre-computed table of responses and higher-order non-mixed derivatives. 

15. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the information handling system is further configured to invert the pipe properties in at least one inversion zone, wherein number of the pipes, their individual weights, and their individual inner diameters are invariant in the inversion zone. 

16.	Claims 20 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above because it further limits and depend on any of its previous claim 19.

17.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.


	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Bose (Pub. No.: US 2016/0109605) teaches “Techniques involve obtaining acoustic data from an acoustic logging tool, where the acoustic data includes waves reflected from the casing, the annular fill material, the formation, and/or interfaces between any of the casing, the annular fill material, and the formation. A crude casing thickness, tool position (e.g., eccentering), mud sound velocity may be estimated using the acoustic data. Techniques also involve computing a model spectra and an estimated casing thickness using a forward model and based on a crude casing thickness, an initial mud acoustic impedance, and an initial annular acoustic impedance, estimating a specular signal using the model spectra and the acoustic data in a first time window, computing a calibrated model signal using the estimated specular signal and computed model spectra” (Abstract). 
b)	Barber (Pub. No.: US 2005/0256642) teaches “A method for modeling borehole effects of a transverse array induction tool includes selecting a formation-borehole model having a set of parameters, wherein the set of parameters comprises a direction of tool eccentering; determining initial values for the set of parameters; computing expected responses for a selected set of arrays from the plurality of arrays of the induction tool, wherein the computing is based on the formation-borehole model; comparing the expected responses with actual responses for the selected set of arrays; adjusting values of the set of parameters” (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867